 In the Matter Of UNITED STATES RUBBER COMPANY (SCIOTO ORDNANCEPLANT)andUNITEDRUBBERWORKERS OF AMERICA, LOCAL 241(CIO)Case No. R-5615.-Decided July 20,1943Mr. W. L. Jensen, Mr. Charles M. Chnumley, Jr.,andMr. Roy N.Lovett,of Marion, Ohio, for the Company.Mr. John C. Lind,of Upper Sandusky, Ohio, andMr. John D.House,of Marion, Ohio, for the C. I. O.Mr. R. W. BeverlyandMr. D. L. Martin,of Marion, Ohio, for theA. F. L.Mr. William C. Baisinger, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE-Upon petition duly filed by United Rubber Workers of America,Local 241 (CIO), herein called the C. I. 0., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of United States Rubber Company (Scioto Ordnance Plant),Marion, Ohio, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due notice be-boreWilliam O. Murdock, Trial Examiner. Said hearing was heldatMarion, Ohio, on July 2, 1943. The Company, the C. I. 0., andthe Marion Central Labor Union (A. F. L.), herein called the A. F. L.,appeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing upon the issues.At the opening of the hearing theA. F. L. filed a written motion to intervene to which the C. I. O.objected upon the ground that the evidence of interest submitted bythe A. F. L. to the Field Examiner of the Board was wrongfully ob-tained.The Trial Examiner overruled the C. I. O.'s objection andpermitted the A. F. L. to intervene.The TrialExaminer'srulingsmade at the hearingare freefrom prejudicial error and are herebyaffirmed.51 N. L.R. B., No. 98. -532 UNITED STATES RUBBER COMPANY533All parties were afforded an opportunity to file briefs with theBoard.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYUnited States Rubber Company, a Delaware corporation, is en-gaged at the Scioto Ordnance Plant located in Marion, Ohio, in themanufacture and loading of ammunition. The Scioto ' OrdnancePlant, which is owned by the United States Government, is operatedby the Company for and on behalf of the United States Army.Ap-proximately 90 percent of the raw materials used at the Scioto Ord-nance Plant comes from points outside the State of Ohio, and over 90percent of the plant's finished products is shipped to points outsidethe State of Ohio.The Company admits that it is engaged in com-merce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Rubber Workers of America, Local 241, is a labor organiza-tion affiliatedwith the Congress of Industrial Organizations, ad-mitting to membership employees of the Company.Marion Central Labor Union is a labor organization affiliated withthe American Federation of Labor, admitting to membership em-ployees of the Company.III. THE QUESTION CONCERNING REPRESENTATION ,The parties stipulated that sometime in February 1943 the C., I. O.requested recognition from the Company as the exclusive bargainingrepresentative of the plant-protection firemen employed by the Com-pany at the Scioto Ordnance Plant.The Company refuses recogni-tion unless and until the Board has certified a bargaining rep-resentative.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the C. I. O. and the A. F. L.each represents a substantial number of employees in the unit here-inafter found appropriate.1 The report of the Field Examiner states : thatthe C.I.O. submitted 39 applicationformembership cards bearingapparentlygenuine signatures of persons whose namesappear onthe Company's pay roll of June 12,1943,and that theA. F. L submitted 41authorization cards bearing apparently genuine signatures of persons whose names appearon the same pay roll,which contains the namesof 91persons withinthe allegedappropriateunit. 534DECISIONS OF NATIONAL LABOR RELATION'S BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with the stipulation of the parties, that allplant-protection firemen employed by the Company at its SciotoOrdnance Plant, excluding full-time lieutenants, captains, and thechief, and any other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees within the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.The A. F. L., requested that its name appear on theballot as Federal Labor Union, A. F. of L.Since the record indicatesthat application on behalf of employees of the Company has beenmade to the American Federation of Labor for a charter under thatname, wehereby grant the`A. F. L.'s request.°DIRECTION OF ELECTIONBy' virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with United StatesRubber Company (Scioto Ordnance Plant), Marion, Ohio, an elec-tion by secret ballot shall be conducted as early as possible, bat notlater than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the EighthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 10, of said Rules andRegulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employ- UNITED STATES '.RUBBER COMPANY535ees who did not work during said pay-roll period because they wereill or on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in per-son at the polls, but excluding any who have since quit or been dis-charged for cause, to determine whether they desire to be representedby United Rubber Workers of America, Local 241 (C. I. 0.), or byFederal Labor Union, A. F. of L., for the purposes of collectivebargaining, or by neither.